United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 96-3777NE
                                   _____________

United States of America,                *
                                         *
                    Appellee,            * Appeal from the United States
                                         * District Court for the District
      v.                                 * of Nebraska.
                                         *
Harlan Dwaine Porter,                    *       [UNPUBLISHED]
                                         *
                    Appellant.           *
                                   _____________

                            Submitted: December 3, 1997
                                Filed: December 17, 1997
                                 _____________

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
                          _____________

PER CURIAM.

       Following the revocation of Harlan Dwaine' Porter's supervised release, the
district court sentenced Porter to a term of imprisonment followed by a new term of
supervised release. On appeal, Porter contends the district court improperly added a
new term of supervised release as part of Porter's revocation sentence. A discussion
of the issue will serve no useful purpose because Porter's contention is foreclosed by
the holdings of this court. See United States v. St. John, 92 F.3d 761, 766-67 (8th Cir.
1996). Accordingly, we affirm. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-